                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-3502 PA (KSx)                                          Date    May 3, 2019
 Title             Lamont Hardiman v. Johnson & Johnson, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendants Johnson & Johnson and
Johnson & Johnson Consumer, Inc. (collectively, the “Defendants”) on April 28, 2019. (Docket No. 1.)
Defendants are attempting to remove an action commenced by plaintiff Lamont Hardiman (“Plaintiff”),
individually and on behalf of the estate of decedent Barbara Lynn Perry Hardiman (“Decedent”), in
Santa Clara County Superior Court on May 9, 2016. Defendants assert that this Court has subject matter
jurisdiction on the basis of a pending bankruptcy proceeding in the District of Delaware. See 28 U.S.C.
§ 1452(a).

        Federal courts are of limited jurisdiction, having subject matter jurisdiction only over matters
authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong presumption” against removal
jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). In seeking removal, the
defendant bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th
Cir. 1986).

         28 U.S.C. § 1452(a) allows a party to “remove any claim or cause of action in a civil action to the
district court for the district where such action is pending” if the district court has jurisdiction of the
claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) vests district courts with “original but
not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or related to cases
under title 11.” Once a claim is removed pursuant to 28 U.S.C. § 1452(a), the court to which the claim
has been removed “may remand such claim or cause of action on any equitable ground.” 28 U.S.C. §
1452(b). An order remanding an action pursuant to § 1452(b) “is not reviewable by appeal or otherwise
by the court of appeals under section 158(d), 1291, or 1292 [of Title 28] of by the Supreme Court.” Id.
Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad grant of authority. It
subsumes and reaches beyond all of the reasons for remand under nonbankruptcy removal
statutes. . . . At bottom, the question is committed to the sound discretion of the . . . judge.” McCarthy
v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999).



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.   CV 19-3502 PA (KSx)                                           Date    May 3, 2019
     Title      Lamont Hardiman v. Johnson & Johnson, et al.

       In assessing whether “equitable grounds” exist to remand actions removed under § 1452, courts
have looked to a number of factors:

                 These factors have included, among other things, judicial economy, comity
                 and respect for state law decision-making capabilities, the impact that
                 remand would have upon the orderly administration of the debtor’s
                 bankruptcy case, the effect of bifurcating claims and parties to an action
                 and the possibilities of inconsistent results, the predominance of state law
                 issues and nondebtor parties, and the extent of any prejudice to nondebtor
                 parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters, Inc. v. Hiller
Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). “Because Section 1452(b) affords ‘an unusually broad
grant of authority,’ any one of the relevant factors may provide a sufficient basis for equitable remand.”
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (C.D. Cal. 2010) (quoting
In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (Bankr. S.D. Cal. 2007)).

        Here, Plaintiff sues Defendants and Imerys Talc America, Inc. (“Imerys”), the talc powder
supplier, in state court for allegedly exposing Decedent to cancer-causing talcum powder. Plaintiff
claims the talcum powder caused Decedent’s ovarian cancer and wrongful death. On February 13, 2019,
Imerys commenced Chapter 11 bankruptcy proceedings in the United States Bankruptcy Court for the
District of Delaware. Defendants argue that this case is related to that bankruptcy pursuant to 28 U.S.C.
§ 1334, and thus, that the Court has jurisdiction under § 1452.1/ Even if the Court may have jurisdiction
over the action, the Court concludes that equitable grounds support remand.

         Plaintiff, a California resident, commenced this action in state court on May 9, 2016. Under
these circumstances, the Court concludes that it would be inequitable to require a local Plaintiff to
litigate his case in an inconvenient, out-of-district federal court. Plaintiff would be further prejudiced by
the removal of this action to federal court considering this action has been developing in state court for
almost three years. Furthermore, this case has been the subject of statewide coordinated proceedings
with hundreds of other actions in state court in which plaintiffs have claimed Defendants’ talcum
powder caused the users’ ovarian and/or fallopian tube cancer and resulting personal injury and wrongful
death. (See Judicial Council Coordination Proceedings, Case. No. 4872 “Johnson & Johnson Talcum
Powder Cases”.) The Johnson & Johnson Talcum Powder Cases have been coordinated since August
2016, and this action was added to the coordinated cases on August 3, 2016, approximately two years
and nine months ago. Coordination of these pretrial proceedings has greatly benefitted all parties by

1/
       Defendants have filed a Motion to Fix Venue for Claims Related to Imerys’ Bankruptcy under 28
U.S.C. §§ 157(b)(5) and 1334(b) in the United States District Court for the District of Delaware, which
includes state court claims. (See In re: Imerys Talc America, Inc., 19-mc-103.)
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 3
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-3502 PA (KSx)                                          Date    May 3, 2019
 Title          Lamont Hardiman v. Johnson & Johnson, et al.

ensuring the cases move forward efficiently, including by allowing plaintiffs to file a standardized,
master complaint and creating the mechanism for coordinating discovery. Coordinating these actions
also helps to avoid inconsistent rulings, which additionally weighs in favor of this Court exercising its
discretion to remand this action.

       Because Plaintiff asserts only California state law claims against Defendants, comity also favors
remand. See Estate of Scott v. Cervantes, No. CV 08-03293 MMM (CWx), 2008 WL 11337657, at *4
(C.D. Cal. July 29, 2008) (“Where issues of state law predominate, comity . . . favors remand.”); see also
McCarthy, 230 B.R. at 418 (“State courts are, by definition, fully competent to resolve disputes
governed by state law.”). Finally, judicial economy supports remand. The state court has already
considered these state law claims for almost three years, so litigating this case in federal court will
needlessly duplicate judicial resources.

      For all of the foregoing reasons, the equities favor remanding this action. The action is hereby
remanded to the Los Angeles County Superior Court, Case No. JCCP4872.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 3 of 3
